Title: To Alexander Hamilton from Henry Knox, 3 November 1792
From: Knox, Henry
To: Hamilton, Alexander


War department,3d. November 1792
Sir
I have considered maturely of the magazines of provisions, the meat part whereof to be salted, which the service may require to be kept in advance for the garrisons and divisions of the troops north west of the Ohio. I have the honor to transmit you the result, which has been approved by the President of the United States, and the general subject of which has been transmitted to Major General Wayne.
To wit.

Fort Jefferson.
}
The garrisons may be
}
Rations
—— St. Clair.
from 120 each, to 150, but ye.
450 for 90 days. 40,500
—— Hamilton
latter number is taken

Additional quantities.



Fort Jefferson

50,000



—— St. Clair

50,000
100,000
Posts.
Probable garrisons
No of days Subse.



Fort Knox
120
130

21,600.

Fort Steuben
60
90

5,400.

Galliopolis
40
90

3,600.

Blockhouse dry Ridge 
12
90

1,080.

Marietta
70
90

6,300.

Fort Franklin
120
180
21,600


Additional


10,000
31,600

Big Beaver
40
90

3,600

General Wayne’s encampment


50,000
122.680




Total
262.680

The garrisons generally ought to be furnished with three months rations in advance. This has been a fixed principle, and is a proper precaution to be taken against the evils of a blockade or siege.
But it seems necessary to place a further quantity in the advance posts at Forts Jefferson and St. Clair. This quantity will probably be required to serve to replenish any desultory parties which may be ordered out during the winter, or early in the spring, or to serve for contingencies which cannot now be specified.
Fort Knox being very distant, and supplies precarious, it is thought proper the garrison should have six months provisions in the Magazine—and it being difficult to communicate with Fort Franklin in winter—and moreover, it being a place to which the friendly Indians must resort, it ought to have for its own garrison six months provisions, and Ten thousand rations for the extra purposes of the Indians.
As Fort Washington will be the main post at the lower parts of the Ohio, and from which detachments and succours will be made to the advanced posts, and also the point from which desultory expeditions will be furnished, it ought to be supplied with One hundred thousand rations in advance.
The position which General Wayne will occupy north of the Ohio, being liable at times to have its communication interrupted, it ought to have the Fifty thousand rations mentioned.
I have the honor to be   Sir   Your obedient servant
H Knox
The hon. the secretary of the Treasury
